NO. 07-10-0327-CV

                            IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                    AT AMARILLO

                                       PANEL D

                                 SEPTEMBER 1, 2010


                                  BURNWOOD, INC.,

                                                             Appellant

                                           v.

               CRAIG, TERRILL, HALE & GRANTHAM, LLP, H. GRADY
                TERRILL, ANDREW B. CURTIS; RUSTY CAGLE D/B/A
                RED BOTTOMS A/K/A FLATLANDER’S, RAVAN RAY,
                 INDIVIDUALLY AND D/B/A RAYLAND PROPERTIES,
                   INC., RAYLAND PROPERTIES, INC, and BRIAN
                               TEAL, INDIVIDUALLY,
                                                     Appellees
                          ____________________________

            FROM THE 72nd DISTRICT COURT OF LUBBOCK COUNTY;

               NO. 2007-543,077-A; HON. RUBEN REYES, PRESIDING


                                Memorandum Opinion


Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.

      Appellant Burnwood, Inc. filed their notice of appeal on August 12, 2010.

However, appellant did not pay the $175 filing fee required from appellants under Texas

Rule of Appellate Procedure 5. Nor did they file an affidavit of indigence per Texas Rule

of Appellate Procedure 20.1.    By letter from this Court dated August 12, 2010, we
informed appellant that Athe filing fee in the amount of $175.00 has not been paid . . . .

Failure to pay the filing fee within ten (10) days from the date of this notice may result in a

dismissal.@ TEX. R. APP. P. 42.3(c); see Holt v. F. F. Enterprises, 990 S.W.2d 756 (Tex.

App. –Amarillo 1998, pet. ref=d). The deadline lapsed, and the fee was not received.

       Because appellant has failed to pay the requisite filing fee as directed by the court,

we dismiss the appeal pursuant to Texas Rule of Appellate Procedure 42.3(c).


                                                   Per Curiam




                                              2